Brown, J.
(dissenting). Let me state at the outset that too *108much significance is placed on the father’s absence. As the defendant does not make any substantive claim that the father (or brother) authorized the checks,1 the father’s absence is, in my view, irrelevant.
In any event, I think that here, as often is the case, circumstantial evidence is sufficient to establish such lack of authorization so as to prove guilt beyond a reasonable doubt. See Commonwealth v. Brooks, 422 Mass. 574, 577 (1996).
The defendant presented the five checks to the two banks for payment. I think the Commonwealth has produced the requisite proof beyond a reasonable doubt that the checks were in fact neither signed nor authorized by the defendant’s father or brother at the time they were tendered. The father’s failure to appear at trial suggests that he was conflicted; that is, he knew that the signatures on the checks were not those of his other *109two sons, Thomas and Stephen, and did not want to be forced to testify against his remaining son, the defendant.2 I think a fact finder reasonably could draw inferences, albeit not overly strong, that the signatures were not authorized. In addition, there was evidence as to one of the five checks supporting an inference that the defendant had signed the check. That to me is sufficient. I do not believe that it is such an unreasonable leap to conclude that the defendant had signed the other four as well. See Commonwealth v. Casale, 381 Mass. 167, 173 (1980) (“inferences drawn by the jury need only be reasonable and possible and need not be necessary or inescapable”).
Also, I am distressed that the majority opinion may be read, its assertion to the contrary notwithstanding, as a per se rule requiring direct evidence of lack of authorization in future uttering cases. The majority’s opinion is not tied in any way to the family relationship between putative maker and the accused here.
One final thought: As to the father’s attendance at trial, the question inescapably arises as to why the prosecutor did not obtain a subpoena pretrial and make sure it was served.

If such an argument had been made, I suggest that a missing witness instruction would be appropriate.


I fully recognize that the absence of the father from the trial is not evidence that could be used in the required finding equation. I would note, however, that there was limited testimony that a bank investigator had interviewed the father as to whether the signatures could have been those of either of his other sons, but she was apparently not permitted to testify as to the father’s opinion.